11/10/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 20-0314

IN THE MATTER OF

S.P. and K.L.N.,

      Youths in Need of Care.


                   GRANT OF EXTENSION OF TIME


      Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until November 30, 2020, to prepare, serve, and file the Reply Brief.

      No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November
                                                                           PAGE 1 10 2020